Citation Nr: 0639281	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-40 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left wrist 
fracture.

2.  Entitlement to an effective date prior to June 7, 1994 
for a grant of service connection for right knee 
osteoarthrosis, to include a claim for an earlier effective 
date on the basis of clear and unmistakable error (CUE) in a 
January 3, 1992 rating decision.  

3.  Entitlement to an increased initial evaluation in excess 
of 10 percent for gonoarthrosis, left knee.

4.  Propriety of the termination of the veteran's benefits 
from December 27, 2001, and denial of apportionment of those 
benefits to the veteran's spouse, based on a finding that the 
veteran was a fugitive felon.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had a period of active duty training from April 
1979 to August 1979 and active service from April 1980 to 
December 1981, and he had unverified reserve component 
service following his active service.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  

By a rating decision issued in September 1999, the RO denied 
a claim of entitlement to service connection for a fracture, 
left wrist.  The veteran timely disagreed with that 
determination in July 2000.  After the RO issued a statement 
of the case (SOC) in September 2004, the veteran's timely 
substantive appeal was received in October 2004.

By a rating decision issued in November 1994, the RO denied a 
request to reopen a claim of entitlement to service 
connection for a bilateral knee disorder.  Following a 
January 2000 Board decision which reopened the claim, the RO, 
in an October 2000 rating decision, granted service 
connection for right knee osteoarthrosis, with limited range 
of motion, and assigned a 10 percent evaluation, effective 
June 7, 1994.  The October 2000 RO decision also granted 
service connection for instability, right knee, and assigned 
a 10 percent evaluation for that disability, effective from 
May 13, 2000.  The veteran timely disagreed with the June 
1994 effective date assigned for the grant of service 
connection for right knee osteoarthrosis in that same month, 
October 2000.  After the RO issued a SOC addressing the 
effective date in April 2001, the veteran submitted a claim 
for an earlier effective date for right knee disability based 
on CUE.  After the RO issued a SOC which addressed a claim of 
CUE in assignment of the effective date in October 2002, the 
veteran's timely substantive appeal was received later that 
same month, in October 2002.  

Following a January 2000 Board decision which reopened a 
claim of entitlement to service connection for a bilateral 
knee disorder, in October 2000, the RO granted service 
connection for left knee gonoarthrosis and assigned a 10 
percent evaluation, effective from June 7, 1994.  The veteran 
timely disagreed with both the assigned effective date and 
the assigned initial evaluation.  Following a July 2003 
rating decision which found CUE in a January 3, 1992 rating 
decision as to denial of service connection for 
gonoarthrosis, left knee, the RO assigned an effective date 
of October 11, 1991, for the grant of service connection for 
left knee gonoarthrosis.  By a statement submitted in late 
September 2003, the veteran stated that he was seeking an 
effective date prior to 1994 for the grants of service 
connection for his knee disabilities.  Since service 
connection for left knee disability had been granted with an 
effective date of October 1991, this statement serves as a 
withdrawal of his appeal for an earlier effective date for 
the grant of service connection for left knee gonoarthrosis.  
The statement also continued the disagreement with the 
assigned initial evaluation.  No claim regarding the 
effective date of the grant of service connection for left 
knee instability is before the Board on appeal at this time, 
notwithstanding any further statements.  Following issuance 
of a September 2004 supplemental statement of the case (SSOC) 
which addressed the assigned initial evaluation, the veteran 
submitted a timely substantive appeal in October 2004.

In May 2004, the RO proposed to terminate the veteran's 
compensation benefits, effective December 27, 2001, and 
denied the veteran's request for an apportionment of his 
benefits to his spouse during a period of incarceration, 
based on a finding that the veteran was a fugitive felon.  
The veteran disagreed with the proposal to terminate his 
benefits in December 2001 and disagreed with the denial of 
apportionment of his benefits to his spouse.  By an 
administrative decision issued in September 2004, the RO 
implemented the proposed termination of the veteran's 
benefits on the basis that he was a fugitive felon, and 
denied a request that the veteran's spouse receive an 
apportionment from his benefits.  The veteran timely 
disagreed with implementation of the proposed termination of 
benefits, and disagreed with the determination that the 
benefits could not be apportioned to his spouse, in October 
2004.  After the RO issued a SOC in March 2005, the veteran 
submitted a timely substantive appeal of those determinations 
in April 2005. 

In April 2001, the RO granted benefits for a temporary period 
of convalescence under 38 C.F.R. § 4.30 for the period from 
August 14, 2000 to October 1, 2000.  The veteran disagreed 
with the duration of the award under 38 C.F.R. § 4.30.  
However, in December 2002, he withdrew the claim for 
additional benefits under 38 C.F.R. § 4.30.  

By a rating decision issued in February 2005, the RO denied 
the veteran's claim of entitlement to a total disability 
evaluation based on individual unemployability (TDIU).  In 
April 2005, the RO requested clarification of the veteran's 
response to the February 2005 rating decision.  In August 
2005, the veteran requested reconsideration of the February 
2005 decision based on submission of new evidence.  The 
claims file before the Board does not include an additional 
rating decision after August 2005, and there is no SOC or 
substantive appeal as to the claim for TDIU.  That issue is 
not before the Board for appellate review at this time and is 
referred to the RO for action deemed appropriate.

The Board notes that approximately 600 pages of duplicate 
materials, including VA and private medical records, and 
duplicates of adjudicative actions, among other types of 
duplicate records, are included in Volume VI of the veteran's 
claims file.  Although those records are included in the 
claims file, the records are not attached to the claims file 
by any device securing the records.  When the claims files 
return to the RO, the RO should determine how to file these 
duplicate records.  

In an October 2002 substantive appeal, the veteran requested 
a videoconference hearing before the Board.  The veteran 
testified from the Lincoln, Nebraska RO before the 
undersigned Veterans Law Judge at a videoconference hearing 
conducted in June 2005.  




FINDINGS OF FACT

1.  The medical evidence is devoid of diagnosis of a left 
wrist fracture during the veteran's service.

2.  There is no evidence that the veteran submitted a claim 
of entitlement to service connection for a right knee 
disorder prior to June 7, 1994; the veteran's 1991 claim for 
service connection specified that he was seeking service 
connection for residuals of an injury to the left knee.

3.  The veteran's left knee gonoarthrosis has been manifested 
by pain, essentially full range of motion, slowed gait but no 
limp, and mild to moderately advanced degenerative changes on 
radiologic examinations, but the veteran has not manifested 
compensable limitation of motion of the knee, and the 
extensive clinical evidence of record reflects that the 
veteran sought treatment for left knee disability on only a 
few occasions over the 15-year period relevant to the claim 
for an increased initial evaluation; the veteran is 
separately evaluated for instability of the left knee.

4.  The veteran has been incarcerated in Nebraska during a 
substantial portion of the period since a warrant for his 
arrest was issued in Colorado in October 1994, including 
incarceration of more than two years since the effective date 
of benefits termination in December 2001, and authorities in 
Colorado have been notified of the veteran's incarcerations.

5.  There is no evidence that the veteran has attempted to 
flee from his home in Nebraska to avoid prosecution in 
Colorado, although he left Colorado in 1994, and the veteran 
has apparently been continuously available at the addresses 
provided to VA and to the Social Security Administration for 
purposes of VA benefits.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a left wrist 
fracture are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2006).

2.  The criteria for an effective date prior to June 7, 1994, 
for a grant of service connection for right knee 
osteoarthritis are not met, including on the basis of CUE in 
a January 1992 rating decision.  38 C.F.R. § 3.105 (2006).

3.  The criteria for an initial evaluation in excess of 10 
percent for left knee gonoarthrosis are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.14, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2006).

4.  The criteria for termination of the veteran's 
compensation benefits, and for denial of an apportionment of 
those benefits to the veteran's spouse while the veteran was 
incarcerated, on the basis that he is a fugitive felon, are 
not met.  38 U.S.C.A. §§ 501, 5313B (West 2002); 38 C.F.R. § 
3.665(n) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was notified of the provisions of the VCAA, with 
respect to his claim for a left wrist fracture, one of the 
issues on appeal, in January 2004.  That letter, which was 
lengthy, advised the veteran of the criteria for service 
connection, described the types of evidence the veteran could 
submit, advised the veteran to tell VA about any additional 
information or evidence that the veteran wanted VA to 
consider, advised the veteran of the types of evidence VA 
would obtain and of the types of evidence that VA would 
obtain if identified by the veteran, among other advice to 
the veteran.  

The Board finds that the January 2004 notice advised the 
veteran of each element of notice described in Pelegrini.  
The claim was thereafter adjudicated in September 2004, so 
the notice provided in January 2004 meets the requirements 
set forth in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO issued an April 2001 SOC which advised the veteran of 
the law and regulations related to assignment of an effective 
date for a grant of service connection, including as 
applicable to the grant of service connection for right knee 
disability.  The veteran received this information, and 
thereafter submitted a claim for an earlier effective date 
for his grant of service connection for right knee disability 
on the basis of CUE.  The claim for an earlier effective date 
was thereafter readjudicated in July 2003, so the notice 
provided in April 2001, although in a SOC, meets the 
requirements set forth in Mayfield, supra.  The claim for an 
earlier effective date was again readjudicated in September 
2004, and that SOC addressed  



the issue of CUE in the effective date as well.  To the 
extent that the veteran's claim for an effective date prior 
to June 7, 1994 for right knee osteoarthrosis depends on a 
legal theory of CUE, the Board notes that the provisions of 
the VCAA are not applicable to a claim based on CUE.  See 
Simmons v Principi, 17 Vet. App. 104, 109 (2003); Parker v. 
Principi, 15 Vet. App. 407, 417 (2002); Livesay v. Principi, 
15 Vet. App. 165 (2001).

In May 2004, the RO issued a SOC which addressed the 
veteran's claim for an increased initial evaluation for left 
knee gonoarthrosis.  This SOC included 38 C.F.R. § 3.159, as 
revised to incorporate the VCAA, and included the criteria 
governing an increased rating for left knee disability.  This 
communication addressed each of the criteria set forth in 
Pelegrini.  The claim was thereafter readjudicated in 
September 2004, so the notice provided in May 2004, although 
in a SOC, meets the requirements set forth in Mayfield, 
supra.

In this case, the Board notes in particular that the veteran 
received numerous communications regarding the provisions of 
the VCAA, both in letters from the RO and in SOCs and SSOCs, 
with some of those communications being issued regarding 
claims other than those on appeal.  The veteran clearly 
received these communications and understood that he was 
being provided with notice, and understood that VA had a duty 
to assist him.  In particular, the veteran has submitted 
lengthy statements detailing his allegations regarding VA's 
duty to assist him.  Those allegations, including the 
veteran's contentions that VA has not met the duty to assist 
because original radiologic films from service were not 
obtained, are addressed in the discussion below.  The 
veteran's communications and responses establish, as a matter 
of fact, that he received information as to each of the 
criteria set forth in Pelegrini as to each of the issues on 
appeal.

Thus, as set forth in the discussions above, VA's duty to 
notify, as set forth in the VCAA, was met as to each of the 
first three issues listed on the title page of this decision.  
Because the veteran's voluminous responses to the 
communications regarding his claims establish that he 
received actual notice of the provisions of the VCAA, and he 
applied the notice received to the claims on appeal, if there 
was any 


technical defect in the notice to him, he was not prejudiced 
thereby, and no further action to comply with the VCAA is 
required.  The Board finds that, if there is any defect in 
the notice or timing of the notice to the veteran of the 
provisions of the VCAA, that defect has not resulted in any 
prejudice to the veteran, who has received several 
communications consistent with the VCAA.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Since the decision on the fourth issue, the issue of 
propriety of termination of benefits based on the veteran's 
status as a fugitive felon, is wholly favorable to the 
veteran, it would be adverse to the veteran's interests to 
remand the claim for action under the VCAA rather than to 
resolve the appeal in the veteran's favor at this time.  

The veteran was afforded several VA examinations.  Voluminous 
VA outpatient clinical records and lengthy private 
correctional facility records have been obtained.  The 
veteran has testified at a personal hearing before the RO and 
before the Board regarding the claims on appeal.  The veteran 
has had numerous opportunities to present evidence, and the 
voluminous claims file establishes that he has presented 
evidence and argument in his own behalf.  

Although the VCAA notices referred to above do not 
specifically address the rating and effective date that may 
be assigned following a grant of service connection, any 
error in failing to notify the veteran regarding the rating 
or effective date is harmless error, since the veteran is, in 
fact, appealing initial evaluations and assigned effective 
dates, and has received communications advising him of the 
criteria governing each of those types of claims.  

As to the appeal which is granted in this decision, the 
veteran's appeal of the determination that he is a fugitive 
felon, it would be adverse to the veteran's interests to 
Remand the claim for additional notice or assistance under 
the VCAA instead of granting the appeal at this time.



1.  Claim of entitlement to service connection for left wrist 
fracture

A.  Applicable law and regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131.  In 
order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

B.  Facts and analysis

The veteran complained of left wrist pain in June 1980.  
Radiologic examination was conducted.  No abnormality was 
disclosed.  The veteran was given an ace wrap.  The veteran 
complained of left wrist pain after a fall in March 1981.  
Radiologic examination disclosed a spiral fracture of the 
third metacarpal, left hand, and a cast was placed on the 
veteran's hand.  During follow-up examination in May 1981, 
the veteran reported some stiffness of the wrist.  No 
diagnosis was assigned for that complaint.  The veteran's 
service medical records thereafter are devoid of diagnosis or 
treatment of a left wrist disorder.  

Post-service clinical records, including 136 pages of VA 
clinical records dated from January 1999 to December 2003, 
and lengthy clinical records of the Nebraska Department of 
Corrections dated from 1995 to 2005, are devoid of evidence 
that a medical diagnosis of left wrist fracture was assigned, 
discussed, or treated.  The complete lack of any clinical 
records reflecting discussion of a history of a left wrist 
fracture or treatment of such a disorder during the lengthy 
pendency of this appeal, despite the veteran's contention 
that original service department radiologic examination would 
show the claimed fracture, is persuasive evidence that the 
veteran did not incur a fracture of the left wrist in 
service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].

The veteran was afforded the opportunity to appear for VA 
examination, but failed to report for VA examination.  Other 
evidence of record suggests that the veteran was unable to 
report for examination because he was incarcerated.  However, 
the veteran has not requested further examination of his left 
wrist.

In this case, although the veteran claims that he incurred a 
fracture of the left wrist during service, the service 
medical records are entirely devoid of evidence that the 
veteran suffered such a fracture, although the service 
medical records establish that the veteran incurred a 
fracture of a finger on the left hand, and the (voluminous) 
claims file establishes that service connection is in effect 
for the residuals of that finger fracture.  

The veteran contends that his service medical records are 
incomplete.  Records from the veteran's reserve component 
service have not been located, but the veteran does not 
contend that he incurred a left wrist injury during reserve 
service.  The veteran contends that original radiologic 
examination conducted during his active duty service should 
be obtained, because those radiologic examinations would 
disclose the wrist fracture the veteran contends he incurred.  
However, the reports interpreting those radiologic 
examinations are of record, and there is no discussion of a 
wrist fracture in those reports, although the veteran's 
complaints of wrist pain are noted in the clinical records 
related to the radiologic examination of the veteran's hand.  
During his February 1999 personal hearing, in testimony about 
his left wrist "fracture," the veteran stated he was told 
he had tendonitis of the left wrist.

There is no evidence that the veteran sustained a fracture of 
the left wrist in service.  There is no post-service evidence 
that the veteran sustained a fracture of the left wrist 
during service or before or following his active service.  
There is no medical evidence that the veteran has a 
disability due to a fracture of the left wrist.  The 
veteran's contention that he sustained a fracture of the left 
wrist in service, in the absence of any in-service or post-
service clinical evidence of such diagnosis, is not 
sufficient to establish that the claimed injury occurred or 
that the veteran has a current disability due to such injury.  
Voerth v. West, 13 Vet. App. 117, 120 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a lay person is not 
competent to diagnose a current disability or opine as to its 
etiology).  

As there is no clinical evidence to support the veteran's 
claim that he incurred a fracture of the left wrist in 
service, the preponderance of the evidence is against the 
claim, and the provisions of 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt are not applicable to warrant 
a more favorable determination.  As there is no clinical 
evidence to support the veteran's claim that he incurred a 
fracture of the left wrist in service, the claim must be 
denied.  

2.  Claim for effective date prior to June 1994 for service 
connection for right knee disability, including on basis of 
CUE in a January 1992 rating decision

In October 1991, the veteran submitted a claim for 
compensation for "left knee - cracked - slipped off 
vehicle."  The veteran contends that the RO should have 
interpreted this claim as including a claim for service 
connection for a right knee disability.  On June 7, 1994, the 
veteran submitted a specific claim of entitlement to service 
connection for a bilateral knee disorder.  

The veteran may establish entitlement to an effective date 
for the grant of service connection for the right knee 
disorder if there is evidence that he submitted a claim for 
service connection for a right knee disorder prior to that 
date.  Any communication or action that indicates an intent 
to apply for benefits and identifies the benefit sought "may 
be considered an informal claim" for such benefit.  38 C.F.R. 
§ 3.155(a).  The Board must review all communications in the 
record that may be interpreted as formal or informal claims 
and consider whether such communications, in the context of 
the entire record, reasonably raise a claim for benefits.  
See Brannon v. West, 12 Vet. App. 32, 35 (1998) (the Board 
must "review the claim, supporting documents, and oral 
testimony in a liberal manner to identify and adjudicate all 
reasonably raised claims"); Suttman v. Brown, 5 Vet. App. 
127, 132 (1993) ("In determining whether a particular claim 
has been raised, the [Board] must consider 'all documents or 
oral testimony submitted prior to the [Board] decision' and 
'review all issues which are reasonably raised from a liberal 
reading' of such documents and oral testimony." (quoting EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991)). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the effective date of an award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a causal connection, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA."  See Brannon, 12 
Vet. App. at 35 ("The mere presence of the medical evidence 
does not establish an intent on the part of the veteran to 
seek . . . service connection."). 

In this case, the record is devoid of any communication of 
any type during the period from the issuance of the January 
1992 determination on the claim for service connection for a 
left knee disorder until June 7, 1994.  As there is no 
communication of any type by the veteran to VA during that 
period, there is no basis for a finding that the veteran 
submitted a formal or informal claim for service connection 
for a right knee disorder prior to June 7, 1994.  38 C.F.R. 
§ 3.155.  

To establish a valid claim of CUE, the "appellant must show 
that '[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator[,] or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).   

CUE is a very specific and rare kind of error of fact or law 
that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  The claimant must assert more than a mere 
disagreement as to how the facts were weighed or evaluated.  
Eddy v. Brown, 9 Vet. App. 52, 57 (1996).  In order for a 
claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and provide persuasive reasons as to why the result 
would have been manifestly different but for the alleged 
error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

In Damrel v. Brown, 6 Vet. App. 242, 245 (1994), the Court 
explained that a finding of CUE as to a prior determination 
requires: (1) Either the correct facts, as they were known at 
the time, were not before the adjudicator (that is, more than 
a simple disagreement as to how the facts were later 
evaluated), or the statutory or regulatory provisions extant 
at that time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made"; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication.  See Bustos v. West, 179 F.3d 1378, 1380-
81 (Fed. Cir. 1999) (to prove the existence of CUE, a 
claimant must show that an error occurred that was outcome-
determinative, that is, an error that would manifestly have 
changed the outcome of the prior decision).

An alleged failure in the duty to assist by the RO may never 
form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  

In light of the foregoing, the veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable law and regulations were not correctly applied in 
the rating decision at issue.  Such determination must be 
based on the record and the law that existed at the time of 
the rating decision.  See Eddy, supra.  

As noted above, the October 1991 claim specified that the 
veteran was seeking service connection for a disorder of the 
left knee.  That claim was denied in January 1992, and the 
evidence is completely devoid of any communication from the 
veteran reflecting an intent to claim a benefit for any 
disorder until June 7, 1994.  Given the specific wording of 
the October 1991 claim and the lack of any communication 
following the January 1992 denial of that claim, the record 
establishes that no claim for a right knee disorder was 
before the adjudicators.  The RO did not err when it failed 
to interpret the claim for "left knee -cracked" as 
including a claim for service connection for a right knee 
disorder.  

The veteran has not pointed to any persuasive evidence that 
there was a claim for service connection for a right knee 
disorder.  The facts of record are contrary to a finding that 
the veteran is entitled under any legal theory to an 
effective date prior to June 7, 1994, for a right knee 
disorder.  The criteria for a finding that there was CUE in 
the January 1992 determination as to the failure to address a 
claim for service connection for a right knee disorder have 
not been met.  The appeal for an effective date prior to June 
7, 1994 for a grant of service connection for a right knee 
disability, including on the basis that there was CUE in a 
January 1992 rating decision which denied service connection 
for a left knee disability, must be denied.

3.  Claim for initial evaluation in excess of 10 percent for 
left knee gonoarthrosis

By a rating decision issued in October 2000, the veteran was 
granted service connection for gonoarthrosis, left knee.  In 
a rating decision issued in July 2003, that grant of service 
connection was made effective from October 1991.  The veteran 
has disagreed with the initial disability evaluation assigned 
following that grant of service connection.  The veteran has 
also been granted a separate evaluation for internal 
derangement, left knee, under DC 5257.

A.  Applicable law and regulations

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Not all 
disabilities will show all the findings specified in the 
rating criteria, but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The present level of disability 
is of primary concern in a claim for an increased rating; the 
more recent evidence is generally the most relevant in such a 
claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

The analysis of a claim for an increased disability 
evaluation where the claim for increase follows the initial 
grant of service connection may be distinguished from claims 
for increased rating arising under other circumstances.  In 
particular, a rating following an initial grant of service 
connection may include consideration of an initial rating 
which assigns "separate [staged] ratings . . . for separate 
periods of time based on facts found."  Fenderson v. West, 12 
Vet. App. 119 (1999).

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The provisions of 38 C.F.R. § 4.71a, DC 5003, the criteria 
for evaluating degenerative arthritis, state that 
degenerative arthritis established by radiologic findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  DC 5003 further states that, where limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion, to be combined, not 
added, under DC 5003.

Full range of motion of the knee is from 0 degrees to 140 
degrees in extension and flexion.  38 C.F.R. § 4.71a, Plate 
II.  When flexion of the knee is limited to 60 degrees, a 
noncompensable rating is assignable under DC 5260.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  When extension is limited to 5 degrees, a 
noncompensable rating is assigned under DC 5261.  When 
extension is limited to 10 degrees, a 10 percent rating may 
be assigned.

Compensating a claimant for separate functional impairment 
under DC 5257 and 5003 does not constitute pyramiding.  See 
VAOPGCPREC 9-98; VAOPGCPREC 23-97.  However, the General 
Counsel noted that a separate rating must be based upon 
additional disability.  

Under DC 5258, dislocation of semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint is rated as 20 percent disabling while, under DC 5259, 
removal of cartilage with symptomatic residuals is rated as 
10 percent disabling. 38 C.F.R. § 4.71a, DCs 5258 and 5259.

B.  Facts and analysis

On VA examination conducted in November 1991, the veteran had 
a normal gait.  His left kneecap was not dislocated, but was 
somewhat tender with compression.  There was increased size 
of the tibial tuberosity.  Arthroscopic scars were present on 
the left knee, but the evidence is devoid of findings or 
complaints of tenderness of these scars.  Historical medical 
evidence discloses that the veteran underwent arthroscopy to 
search for calcific loose bodies.  There was no finding of 
limitation of motion, nor did the veteran complain of such.  
Radiologic examination disclosed small osteophytyes, mild 
degenerative joint disease, and a possible intra-articular 
loose body in the retropatellar joint space.  This evidence 
is adverse to a finding that the veteran is entitled to an 
initial evaluation in excess of 10 percent for left knee 
arthrosis, since the evidence is devoid of findings or 
complaints of limitation or motion, or tender or painful 
scars, so as to warrant a separate compensable evaluation 
under DCs 5260, 5261, or 7804.  There was no medical evidence 
of instability or medical diagnosis of dislocated cartilage, 
so evaluation under DCs 5257, 5258, or 5259 are not 
applicable.  The veteran's complaints of pain, together with 
the radiologic evidence of degenerative changes, warrant the 
assigned 10 percent evaluation, but no higher evaluation, as 
a 10 percent evaluation is the maximum schedular evaluation 
under DC 5003 when one major joint is affected.

The treatment records are devoid of evidence that the veteran 
sought treatment for left knee arthropathy from the time of 
the November 1991 VA examination through 1994.  This lack of 
treatment is negative evidence which is contrary to a finding 
that an initial evaluation in excess of 10 percent is 
warranted for this period.  Forshey, supra.  Correctional 
facility physical examination conducted in May 1995 discloses 
that the veteran had crepitus of the left knee, but is devoid 
of other findings.  In the absence of evidence of additional 
symptoms of disability, an evaluation in excess of 10 percent 
is not warranted.  

VA radiologic examination conducted in August 1996 disclosed 
moderate degenerative changes of the knees bilaterally with 
loose bodies.  VA and private treatment records dated in 1997 
and 1998 disclose that the veteran sought treatment for knee 
complaints on several occasions, but the complaints and 
medical treatment focused primarily on the veteran's right 
knee.  These clinical records disclose no medical 
recommendations or treatment for left knee disability.  This 
lack of treatment is evidence which is contrary to a finding 
that an initial evaluation in excess of 10 percent is 
warranted for this period.  

VA examination conducted in May 2000 showed that the veteran 
had a slow gait but no limp.  There was significant joint 
line tenderness in the left knee.  Range of motion of the 
left knee was from 5 to120 degrees of active and passive 
motion.  These findings do not meet the criteria for an 
evaluation in excess of 10 percent either for limitation or 
flexion or of extension.  DCs 52601, 5261.  Strength testing 
was 5/5.  There was moderate gonoarthrosis, left knee, on 
radiologic examination.  The examiner specifically noted that 
there was no instability of the left knee, although there was 
instability of the right knee.  These findings do not warrant 
an evaluation in excess of 10 percent under DC 5003, under 
DCs 5260 or 5261, or under any other applicable diagnostic 
code.   

January 2003 treatment notes reflect that the veteran 
underwent injection of steroidal medication in the right 
knee, but reflect that the veteran had full range of motion 
of the left knee.  The report of VA examination in March 2003 
discloses that the veteran had extension to zero degrees, 
flexion to 100 degrees, and moderate discomfort of the left 
knee at the fourth and fifth repetitions of flexion of the 
left knee, as well as mild pain on palpation of the left 
knee.  There was mild pain on palpation of the patella while 
the knee was extended.  Other findings included crunching and 
clicking with any motion of the left knee joint and 
instability, for which a separate grant of service connection 
is in effect under DC 5257 effective in 2003.  The symptoms 
of crunching and clicking, without evidence of additional 
loss of motion compensable under DCs 5260 or 5261, do not 
warrant an evaluation in excess of the 10 percent evaluation 
in effect under DC 5003, since that is the maximum schedular 
evaluation available for arthritis of one major joint.  

Private correctional facility records dated in October 2003 
and June 2004 reflect that the veteran had degenerative 
changes of the knees, but primarily sought treatment for the 
right knee.  The records do not describe findings which vary 
from the previously noted finding in any manner which would 
result in a compensable evaluation under any applicable 
diagnostic code.  Findings of crepitus noted in March 2004 
correctional facility records are consistent with the 10 
percent initial evaluation assigned under DC 5003.  
Radiologic examinations conducted in 2005 continue to reflect 
that the veteran has moderately advanced degenerative changes 
of the left knee with loose bodies.  

The 10 percent evaluation under DC 5003 is warranted, and an 
additional, compensable evaluation has been assigned under DC 
5257.  However, the veteran retains full extension of the 
left knee and retains more than 60 degrees of flexion.  
Although providers have suggested that the veteran requires 
total knee replacement of the right knee, there is no 
clinical evidence that the arthropathy of the left knee is so 
advanced as to warrant a recommendation for total joint 
replacement.  While evidence of such a medical recommendation 
would support an increased initial evaluation in excess of 10 
percent, at least for the period from which the 
recommendation was made, such evidence is not present 
regarding the left knee.  

In the absence of evidence that the veteran has a compensable 
loss of flexion or a compensable loss of extension of the 
left knee, or that degenerative changes warranting an 
evaluation in excess of the maximum schedular evaluation 
applicable where one joint is affected, the Board finds that 
the preponderance of the evidence is against assignment of an 
initial evaluation in excess of 10 percent for any period 
during the pendency of this initial evaluation.  Since the 
evidence is not in equipoise, the provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt are not applicable.  The 
claim is denied.

4.  Whether the veteran was a fugitive felon from December 
27, 2001

38 U.S.C.A. § 5313B specifically prohibits the payment of 
veterans' compensation benefits for any period during which a 
veteran is a fugitive felon.  In pertinent part, the 
implementing regulation mirrors § 5313B, and states:

(2) For purposes of this section, the 
term fugitive felon means a person who is 
a fugitive by reason of: (i) Fleeing to 
avoid prosecution, or custody or 
confinement after conviction, for an 
offense, or an attempt to commit an 
offense, which is a felony under the laws 
of the place from which the person flees; 
or (ii) Violating a condition of 
probation or parole imposed for 
commission of a felony under Federal or 
State law.

38 C.F.R. § 3.665(n)(2).

In April 2004, the RO notified the appellant, who was 
incarcerated, that it had been discovered that a warrant for 
his arrest had been issued in Adams County, Colorado, in 
October 1994 on a felony charge of obstructing justice.  The 
veteran responded by a letter dated in April 2004.  In May 
2004, the RO proposed to terminate the veteran's benefits 
from December 27, 2001.  The veteran was informed that his 
benefits would not resume until he submitted evidence showing 
that the arrest warrant was no longer valid.  The RO also 
determined that, since the veteran's benefits would be 
terminated due to his status as a fugitive felon, the 
veteran's request that his benefits be apportioned to his 
spouse during his incarceration would be denied.

The record includes an August 1995 statement from the 
Extradition and Warrants Supervisor, State of Nebraska, 
Department of Correctional Services, to the County Sheriff's 
Office, Adams County, Colorado, which advised the Adams 
County Sheriff that the Adams County warrant charging the 
veteran with possession of controlled substances had been 
filed as a detainer, and that there were no other detainers 
filed against the veteran.  The Nebraska letter advised the 
Colorado official that Colorado would be advised 
approximately 30 days prior to the veteran's date of release 
from incarceration in Nebraska, and advised the Colorado 
official that the veteran's release was scheduled for 
November 25, 1997.

In November 1996, the veteran was paroled on the detainer, 
but refused to sign a waiver of extradition order, and was 
return to incarceration.  He was released from incarceration 
in Nebraska in October 1997.

The evidence of record regarding the veteran's subsequent 
incarcerations appears incomplete.  However, clinical records 
of the Nebraska Department of Correctional Services disclose 
that the veteran underwent cardiac catheterization while 
incarcerated in October 1999.  The veteran was again 
convicted of a crime in January 2000, and was incarcerated in 
January 2000, with most of that sentence served under the 
control of a community correctional facility, a minimum-
security, work-release type setting, through January 2001.  

In May 2003, the veteran was unable to attend a scheduled 
personal hearing because he had been incarcerated in the 
County jail for a misdemeanor.  Corrections Department 
clinical records dated from October 2003 through August 2004, 
and records dated in February 2005, March 2004, and April 
2005 disclose that the veteran was an incarcerated inmate.  
In an October 2005 statement, the veteran stated that he was 
released from incarceration in August 2005.  A document in 
the file appears to show that the veteran was released from 
incarceration in September 2005.  

In April 2004, the veteran filed a complaint in the United 
States District Court for the District of Nebraska.  The 
complaint alleged a violation of the veteran's civil rights.  
The veteran alleged that he lost privileges and was denied 
substance abuse and work-release programs while serving a 
sentence in Nebraska from 1995 through 1997 because the state 
of Colorado had lodged a detainer against the veteran before 
he became a prisoner in a custody of the Nebraska Department 
of Correctional Services.  The memorandum opinion dismissing 
the veteran's complaint indicates that evidence before the 
Court disclosed that Colorado officials canceled a detainer 
after the veteran served his sentence in Nebraska, and the 
opinion questioned whether Colorado in fact lodged a detainer 
against the veteran during the 1990's.

By a letter dated in May 2004, the Detainer Administrator for 
the State of Nebraska Department of Correctional Services 
provided a letter stating that a detainer from Adams County, 
Colorado, was canceled on October 24, 1997.  The Detainer 
Administrator stated that there was a warrant from Adams 
County, Colorado, for failure to comply with probation.  The 
Detainer Administrator stated that the computer entry 
indicated that Adams County would not extradite outside of 
Colorado.  The Detainer Administrator stated that, as the 
matter on which the warrant was issued had been adjudicated, 
he could take no further action in the matter.  

A June 2004 letter from PAS, Chief Trial Deputy, Adams 
County, Colorado, advised the veteran that there was no 
detainer and that the warrant was active only in the state of 
Colorado.  The Chief Trial Deputy advised the veteran, who 
was at that time incarcerated in the state of Nebraska, in 
effect, that the warrant was active only in the state of 
Colorado, and did not indicate that there was any action the 
veteran, who was then incarcerated in Nebraska, could take.  
The Chief Trial Deputy did not suggest that the veteran 
return to Colorado or otherwise take action regarding the 
warrant to change his status as a fugitive felon.  

BLACK'S LAW DICTIONARY (8th Edition 2004) defines a fugitive 
as:

1. A person who flees or escapes; a 
refugee. 2. A criminal suspect or a 
witness in a criminal case who flees, 
evades, or escapes arrest, prosecution, 
imprisonment, service of process, or the 
giving of testimony, esp. by fleeing the 
jurisdiction or by hiding. 

The controlling statute, 38 U.S.C.A. § 5313B, and controlling 
regulation, 38 C.F.R. § 3.665(n)(2), both specifically 
include the intentional act of "fleeing" as a condition of 
finding fugitive felon status.  Flight (or hiding) is also 
necessary to meet the legal definition of fugitive.  

The appellant contends that VA erred in severing his benefits 
on the basis that he was a fugitive felon.  He asserts that 
he did not fit the definition of "fugitive felon" because he 
was, in fact, incarcerated by the state of Nebraska at the 
time his benefits were terminated for status as a fugitive 
felon.  He also contends that he should not be considered a 
fugitive felon before or after his most recent incarceration 
because Colorado was informed of his whereabouts during his 
incarceration in Nebraska from 1995 through 1997.  Because 
Colorado did not attempt to arrest or otherwise secure the 
veteran and canceled its detainer for the veteran, he should 
not be considered a fugitive felon following his release from 
incarceration in Nebraska in 1997, he contends.  

The Board further notes that the veteran was incarcerated 
again in October 1999, and then continuously from January 
2000 to January 2001, and was again incarcerated for some 
period including in May 2003 and apparently from October 2003 
to August 2005 or September 2005.  Thus, the veteran has been 
incarcerated, and his whereabouts known, during a significant 
portion of the time since the 1994 Bench Warrant was issued 
and since the termination of the veteran's VA benefits 
effective in December 2001.

The language of the statute, on its face, requires a finding 
that an individual is "fleeing" to meet the definition of 
"fugitive felon."  It is clear that the veteran did flee 
from Colorado in 1994 to avoid prosecution.  However, the 
veteran has been incarcerated for at least five of the 
approximately 11 years since he fled Colorado.  It is the 
Board's opinion that an individual who is incarcerated by a 
governmental entity does not meet the statutory definition of 
an individual who is "fleeing" for purposes of termination 
of veterans' benefits, even though the veteran has declined 
to return to the state from which he fled in 1994.

In this case, moreover, the evidence clearly reflects that 
the veteran's whereabouts have been known to various 
governmental authorities on a continuous basis since 1994 
during those periods of time when he was not incarcerated.  
The veteran has been pursing various veterans' benefits 
claims since 1994, when the warrant was issued which is the 
basis of the RO's determination that the veteran is a 
fugitive felon.  During the pursuit of his VA claims, the 
veteran has updated VA as to his correct and current address 
as necessary to pursue his claims, including both 
compensation claims and vocational rehabilitation claims.  
There is no evidence that the veteran could not be located at 
the address provided to VA at any time.  During some periods, 
the veteran was, in fact, residing in VA domiciliary or 
similar facilities in conjunction with substance abuse 
treatment he was receiving.  

Even during periods when he was homeless, the veteran 
contacted VA to inform VA of his whereabouts.  The claims 
file reflects that the veteran appeared and provided 
testimony at a personal hearing before the RO in 2001, and 
appeared at a videoconference hearing before the Board in 
July 2005.  The VA claims file is persuasive evidence that 
the veteran has not attempted to flee at any time since 
December 2001.  

In addition, the claims file establishes that the veteran 
sought disability benefits from the Social Security 
Administration (SSA).  In doing so, he apparently provided 
the same addresses to SSA as he provided to VA.  The VA 
claims file includes several items of correspondence from SSA 
to the veteran, all of which the veteran apparently received 
at the address of record.  A favorable determination was 
issued by SSA in November 2005, and the fact that the veteran 
submitted a copy of the determination to VA establishes that 
he received that determination, apparently at the address he 
provided to SSA.  There is no evidence that SSA has had any 
difficulty contacting the veteran.  This evidence conflicts 
with a determination that the veteran was a fugitive felon.  

In December 2005, the veteran provided a copy of a form 
completed by the Nebraska Department of Corrections showing 
that the veteran was released from incarceration in September 
2005 and that a warrant issued by the state of Colorado was 
not active.  

As the record now stands, there is nothing to indicate that 
the veteran has been fleeing or in hiding during any portion 
of the period beginning in December 2001, when the veteran's 
benefits were terminated based on his status as a "fugitive 
felon".  Because the statutory definition of a "fugitive 
felon" does not appear to include an individual who is 
incarcerated by a state governmental entity, and because the 
veteran has provided known addresses to both VA and SSA for 
benefits claims purposes at any time during which he was not 
incarcerated, and has responded to all correspondence sent to 
him at the address of record, the evidence is contrary to a 
finding that the veteran has at any time attempted to flee.

There is no evidence of record to document that the appellant 
has attempted to make his whereabouts unknown at any time 
since December 2001.  The record establishes that the veteran 
was aware that the authorities in Colorado were to be 
notified of his release from incarceration in Nebraska in 
1997.  The record establishes that the veteran was aware that 
the Colorado authorities did not intend to apprehend him at 
the conclusion of that incarceration.  The record establishes 
that the veteran was aware that no efforts would be made by 
Colorado to apprehend him and that Colorado had made no 
effort to ask local authorities to apprehend him and return 
him to Colorado.

The veteran has corresponded with the local authorities in 
Colorado.  It appears that the Colorado authorities do not 
wish to apprehend the veteran, despite multiple notices to 
them of the veteran's whereabouts.  It appears to the Board 
that the warrant issued in Colorado in 1994 remains open 
primarily as a method of ensuring that the veteran does not 
attempt to return to Adams County, Colorado.  

Under the circumstances, the Board finds that, although the 
veteran may be arrested if he steps foot in Adams County, 
Colorado, he is not a "fugitive felon" within the meaning of 
the statute under which his benefits were terminated 
effective in December 2001.  The veteran's claim that it was 
improper to terminate his benefits, and to deny an 
apportionment to his spouse of those benefits while he was 
incarcerated, is granted. 


ORDER

The appeal for service connection for a fracture of the left 
wrist is denied.

The appeal for an effective date prior to June 7, 1994 for a 
grant of service connection for right knee osteoarthrosis, to 
include entitlement to an earlier effective date on the basis 
of CUE in a January 3, 1992 rating decision, is denied.

The appeal for an increased initial evaluation in excess of 
10 percent for gonoarthrosis, left knee, is denied

The termination of VA compensation benefits effective 
December 27, 2001, and denial of apportionment of the 
veteran's benefits to his spouse during a period of 
incarceration of the veteran on the basis that the veteran 
was a fugitive felon, was improper, and, to this extent only, 
the appeal is granted.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


